Citation Nr: 1700349	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  08-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for end stage liver disease due to alcohol abuse, status post liver transplant (liver disability), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and His Spouse 


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before a hearing officer at the RO in September 2007 and March 2009.  In September 2011, the Veteran testified at a videoconference hearing before the Board.  Transcripts of all the hearings are associated with the electronic record. 

In March 2014, the Board remanded the case for further action by the originating agency.  When the case returned to the Board in April 2015, the claim for entitlement to service connection for a liver disability was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).   In June 2016, the Court issued a memorandum decision vacating and remanding the April 2015 Board decision.  The appeal has now returned to the Board for additional appellate action consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds a remand is necessary to comply with the Court's June 2016 memorandum decision.  The Court ordered the Board to remand the claim to provide the Veteran an adequate VA examination and medical opinion addressing the etiology of the claimed liver disability.  The appeal is therefore remanded for the development ordered by the Court.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dating from January 2011 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed liver disability and alcohol abuse.  After physically examining the Veteran and reviewing the complete electronic record, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's alcohol abuse is caused or aggravated  (beyond the natural progression of the disease) by his service-connected PTSD.  Aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  The examiner must state the specific evidence upon which this opinion is based.  In rendering this opinion, the examiner must specifically discuss the January 2007, April 2008, April 2014, and June 2014 VA opinions of record that directly address the matter of nexus between alcohol abuse and the Veteran's PTSD.   The examiner must also address  lay statements from the Veteran and his spouse, concerning the commencement and duration of his alcohol abuse.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
4.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




